Citation Nr: 9908626	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right ear 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to June 1947, 
from May 27, to June 10, 1950, and from May 1951 to December 
1952.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO).   


FINDINGS OF FACT

1.  In a May 1991 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a right ear disorder.       

2.  Evidence submitted since the May 1991 Board decision, in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a right ear disorder, 
is not new and material, and it does not bear directly and 
substantially upon the specific matter under consideration 
and when it is considered by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The May 1991 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (1988); 38 C.F.R. § 19.104 (1990) (currently 38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 
(1998)). 

2.  New and material evidence has not been received to reopen 
the veteran's claim for entitlement to service connection for 
a right ear disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1982 rating decision, the RO denied entitlement to 
service connection for a right ear disorder.  The basis of 
the denial was that there was no evidence of a right ear 
disability in the service medical records; the discharge 
examination, dated in April 1947, was silent for a right ear 
disorder.  The veteran was notified by letter, in July 1982, 
of this rating decision.  The veteran filed a timely appeal.  

In a May 1983 decision, the Board denied entitlement to 
service connection for a right ear disorder.  The basis of 
the denial was that the service medical records were negative 
for a right ear disability or injury and the veteran did not 
present evidence of a current right ear disorder.  The 
veteran was notified of the Board decision in May 1983.  

An October 1985 rating decision determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a right ear disorder.  

A May 1991 Board decision determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to service connection for a right ear disorder.  
The May 1991 Board decision is final based upon the evidence 
which was then of record.  38 U.S.C.A. § 7104(b) (1988); 
38 C.F.R. § 19.104 (1990)(currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)). 

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
recently invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the United States Court of Appeals for 
the Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.   

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the Court set 
forth a three-part test for the adjudication of previously 
denied claims to which finality had attached.  Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).   Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, slip op. at 14-15; Winters, slip op. at 
4.

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The 
Court has also held that this presumption does not arise when 
a medical opinion is based upon an inaccurate medical history 
or upon a veteran's account of his medical history that has 
been previously rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). 

In this case, evidence submitted since the May 1991 Board 
decision consists of copies of the veteran's service records 
describing the veteran's duty assignments, awards, and 
personnel actions; an April 1996 letter from the veteran to 
the president of the United States; the veteran's testimony 
at a hearing before the RO in June 1994; and the veteran's 
testimony at a hearing before the Board in November 1998. 

The veteran's service records can be considered new evidence 
since this was not part of the record at the time of the May 
1991 Board decision.  However, this evidence is not material 
since it does not bear directly and substantially upon the 
specific matter under consideration and when it is considered 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
service records do not establish that the veteran's right ear 
disorder is medically related to service or was incurred in 
service, nor do the service records establish that the 
veteran currently has a right ear disorder.  Thus, the Bord 
finds that this evidence is not material.   

The Board finds that the veteran's testimony at the RO and 
Board hearings regarding the circumstances surrounding a 
right ear injury in 1944 and the veteran's letter to the 
president cannot be considered new evidence.  This evidence 
is cumulative of evidence that was part of the record at the 
time of the May 1991 Board decision.  Specifically, in an 
October 1985 statement and at hearings before the RO in March 
1988 and in March 1990, the veteran related the circumstances 
surrounding the claimed right ear injury during training in 
Chicago in 1944, how his claimed right ear disability may 
have been aggravated during his second period of active duty, 
and how he sought treatment for the right ear disorder at 
Mitchell Air Force Base.  This evidence was previously 
considered at the time of the May 1991 Board decision.  It is 
cumulative and can not be considered new evidence.     

The veteran's representative contends, in essence, that the 
presumptions afforded under 38 U.S.C.A. § 1154(b) (West 1991) 
are for application.  The provisions of 38 U.S.C.A. § 1154(b) 
provide that is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  The evidence of record shows that the veteran was 
awarded an Air Medal for aerial flight in action against the 
enemy from September 1944 to February 1945.  However, the 
Board finds that the provisions of 38 U.S.C.A. § 1154 are not 
for application in this case, since the veteran is not 
asserting that he incurred a right ear disorder in combat, 
but rather, he is asserting that he incurred a right ear 
disorder during training in Chicago.  In any event, there is 
no showing by competent evidence that current right ear 
disability is related to active duty.  Therefore, the 
veteran's application to reopen his claim for entitlement to 
service connection for a right ear disorder is denied.  

The Board notes that the veteran's representative also 
asserts that a sufficient effort to obtain the veteran's 
service medical records was not made.  The Board finds that 
the RO made a diligent effort to obtain the veteran's service 
medical records and it appears that the National Personnel 
Records Center (NPRC) made a diligent search for the 
veteran's service medical records as well.  Review of the 
record reveals that the veteran's service medical records for 
his first period of service from May 1941 to June 1947 are 
associated with the claims file.  The Board points out that 
the veteran asserts that he incurred a right ear injury in 
1944, during his first period of service.  In May 1989, the 
NPRC notified the RO that no additional service medical 
records were on file and may have been destroyed in a fire.  
In January 1996, NPRC indicated that MacGuire Air Force Base 
did not have records for the veteran.  In April 1996, NPRC 
stated that Mitchell Air Force Base did not have records for 
the veteran.  In December 1997, the NPRC indicated that the 
veteran's clinical records could not be reconstructed and no 
Surgeon General records were found.  The Board finds that the 
RO made a diligent effort to find the veteran's service 
medical records from the appropriate sources, but to no 
avail.  No further assistance is required.  

For these reasons, the Board finds that the additional 
evidence is not new and material.  The claim for entitlement 
to service connection for a right ear disorder is not 
reopened.


ORDER

New and material evidence not having been received to reopen 
the claim of service connection for a right ear disorder, the 
appeal is denied.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

